ON THE MERITS.
Before filing their brief appellees filed a motion to dismiss this appeal, which was overruled with an opinion reported inpost 341, 141 N.E. 51. Much of their brief and part of the time allowed them for oral argument were devoted to rearguing the questions thus decided, but they have not shown sufficient reason for setting the ruling aside, and we adhere to the opinion then expressed.
The transcript consists of two volumes, the pages of which are numbered consecutively throughout, which bear internal evidence, respectively, of reciting the beginning and the ending of 4.  the record made in the above entitled cause. The clerk certified, over the seal of the court, "that the above and foregoing transcript, consisting of two volumes, contains full, true and correct copies or the originals of all the papers and entries in said cause required by the above *Page 347 
and foregoing praecipe." This sufficiently identified and certified to that part of the transcript contained in the first as well as the second volume; though it would be better practice, when a transcript is to be bound in two or more volumes, to obtain an order of the court to which the cause is appealed that it be so bound, designating the number of volumes of which it is to consist. Ewbank's Manual (2d ed.) § 120a.
Appellees filed a complaint of a single paragraph, seeking to contest and set aside an instrument alleged to have been admitted to probate as the will of Richard C. Crane, deceased, for the alleged reasons: (1) That it was unduly executed; (2) that its execution was procured by undue influence; and (3) that, at the time it was executed, the testator was a person of unsound mind. The answer was a general denial. That the will was signed and witnessed in proper form is admitted. No interrogatories were submitted to or answered by the jury, but it returned only a general verdict, as follows: "We, the jury, find for the plaintiffs, and find that the instrument bearing date of March 31, 1908, and purporting to be the last will and testament of Richard C. Crane was procured by the exercise of undue influence, and that said instrument is not the last will and testament of Richard C. Crane."
There was evidence fairly tending to prove that the testator was and for some years before the will was executed had been a person of unsound mind, as well as much evidence to the 5, 6.  contrary. But, under the specification in their motion for a new trial that the verdict is not sustained by sufficient evidence and is contrary to law, appellants insist that the jury found the will to be invalid solely because procured by undue influence, and that their motion challenges the sufficiency of the evidence to prove undue influence. In support of this contention, appellants point to the fact *Page 348 
that by an instruction which the court gave, it submitted to the jury forms of verdict which it told them, in substance, to use, respectively: (a) In case the jury should find for the defendants; (b) in case it should find that the testator was of unsound mind and that the will was procured by undue influence; (c) in case it should find him of unsound mind, but that the will was not procured by undue influence; and (d) in case it should find that the will was procured by the exercise of undue influence, but that the testator was not of unsound mind. This instruction closed with a statement that "forms of verdict have been prepared which you will take with you to your jury room," and the verdict which was returned used the form last above referred to.
Appellants would interpret these facts as showing that the jury intended to find the testator of sound mind, while finding the will invalid because procured by undue influence, and contend that unless sustained by evidence proving undue influence, it is not sustained by any evidence at all. We may assume that the jury merely heard the instructions read (Jones v. Austin [1901],26 Ind. App. 399, 407, 408, 59 N.E. 1082), and, in choosing the form of verdict to be used, relied upon a recollection of what the court had said in reading them. And as between three forms of verdict, each of which began with the words, "We, the jury, find for the plaintiffs," and two of which closed with the statement "that said instrument is not the last will and testament of Richard C. Crane," it cannot be assumed that the jury would infallibly choose the one which fully expressed their exact reason for finding the will invalid. An instruction as to the form of the verdict cannot be accepted as controlling in determining whether or not the verdict is sustained by the evidence. And since the complaint alleged that the testator was of unsound mind, *Page 349 
and evidence was introduced tending to prove that allegation, a verdict finding "for the plaintiffs, and that the instrument (in question) * * * is not the last will and testament of Richard C. Crane," cannot be set aside because it also recites a further affirmative finding that the will was procured by undue influence, where the jury did not return a finding that the testator was of sound mind, either by a recital in the verdict or by answering interrogatories.
Appellee insists that the instructions are not in the record. But following a statement that "all instructions, whether given or refused, tendered by both sides, are now filed with the 7.  clerk, which said instructions are in these words," appear a series of thirty-three asked by the plaintiff, followed by a certificate of the trial judge stating which of them were given and which refused, and a memorandum of exceptions by the defendants; then by a series of twenty-seven requested by defendants, followed by a like certificate of the judge, and a like memorandum of exceptions; then by a single instruction not shown to have been asked by either party, with a certificate by the judge that "the foregoing instruction numbered 1 was given by the court of its own motion," followed by a memorandum of defendants' exception thereto. The recital in the record that "all instructions * * * are filed * * * in these words" is comprehensive enough to embrace the instruction given by the court of its own motion, and the record sufficiently shows that it contains all of the instructions given.
Appellants (defendants) tendered an instruction copied from one approved in Stevens v. Leonard, Exr. (1900), 154 Ind. 67, 71, 56 N.E. 27, 29, to the effect that there was no evidence to show that the alleged will was not duly executed, and that the only question for consideration by the jury, under the facts of the case, *Page 350 
was whether or not the testator, at the time he signed it, was so far of unsound mind as to make it invalid. The court refused to give this instruction, but gave a series of instructions by which it submitted the question whether or not the testator was induced by any artifice, cunning or undue influence to execute said will, when in the free use and exercise of his deliberative judgment he would not have made it, and told the jury that if the execution of this will was induced by any influence which controlled the mind of the testator, destroyed his free agency, and constrained him to do what he would not have done if such control had not been exercised, this would amount to undue influence, and that if the execution of the will by testator was procured by or on behalf of the defendants, or either of them, by the use of such undue influence, it would be the duty of the jury to return a verdict for the plaintiffs. Exceptions to the giving and refusal of the several instructions were duly reserved. Whether or not the court erred in these rulings depends upon whether or not there is any evidence in the record from which the jury would have a right to find that, notwithstanding the testator was of sound mind, the instrument in question was not his will because its execution was procured and induced by the exercise of undue influence. The will was dated March 31, 1908, when testator was seventy-three years old, and was admitted to probate January 8, 1914, upon formal proof that it was duly signed and witnessed, and that the testator at the time of its execution was of sound mind "and not under any coercion or restraint." The action to contest it was commenced more than six years afterward by two minor heirs against whom the statute of limitations had not yet run, and was tried almost seven years and a half after the will was probated, being more than thirteen years after it was executed. *Page 351 
One of the witnesses to the will, Albert Kittner, testified that the will was signed in the office of Judge Charles A. Cole, and that he and Judge Cole were present, and he thought the other witness; that testator came to his store and told witness he was going to make a will and asked if he would sign as one of the witnesses, and that he did so; that testator brought the will down to the store and asked the father of witness to take care of it, and he put it back in the safe until testator died, when it was taken to the county clerk. Nothing else was proved to have been done by the testator or by anybody in his presence at any specified time within two years of the date when the will was signed, except that, at a time not stated, "a short while after he made it," testator told his son, George W. Crane, that he had made a will, without telling any of its provisions, and that, about two years after it was signed, he further told the son (as the son testified) that he "had made a will and had appointed me as executor and told me where it was at," but did not tell how the will disposed of his property. This son was a child of testator's last wife, with whom he lived until his death, and he and two others of the children of this last marriage lived in houses built on their father's farm, while three or four lived at home with testator and their mother. It was not until after testator's death that he told what testator had told him. The will gave all of testator's property to his widow during widowhood, subject to which, except for the bequests of $500 to each of two daughters by a former marriage and certain bequests of $25 each to grandchildren who were the issue of the former marriage, it left all of his property, including a farm of 223 acres, said to be worth $75 per acre, or more, to the seven children of his last marriage; all of his land was described in nine different tracts by the will, and a bequest or devise was given to each of *Page 352 
testator's legal heirs, correctly designating each, respectively, as his widow, son or daughter, or as his grandchild, the child of a named deceased son or daughter. Testator's son George, named as executor and one of the chief beneficiaries, had been testator's business manager, living on his farm near him and farming the place for eight years before the will was made, and thereafter until testator's death. The will provided that, as executor, he was authorized to administer upon and settle the estate without giving any bond, or making or filing any inventory, or procuring any authority from or making any reports to any court, except that a brief report showing that the debts and bequests had been fully paid and the estate settled should be filed upon final settlement. The will recited that certain improvements on the lands devised to George had been "placed by my son George at his own expense," and there was no evidence to the contrary. The part of the farm devised to George consisted of three tracts, in three different quarter sections, including a strip south of the highway that was eighty rods long but only eight rods wide, and a twelve-acre tract across the road north of it, and twenty acres lying half a mile north of the road, with a lane one rod wide connecting it with the twelve acres, such lands separating those devised to four of the other children from the tracts devised to the remaining two. He had purchased, before the death of his former wife, all of the land he owned thirty-five years later when he died. His last wife, a neighbor's daughter, married him after a courtship of only two weeks, and had lived with him thirty years and borne him seven children when the will was made. He was forty-three years old when they were married, and she was younger, but her age does not appear. About three years before the will was signed, testator's son, Will Crane, underwent a surgical operation, and for some *Page 353 
months thereafter was afflicted with an ailment from which pus was discharged that had a bad odor, and, after paying others to care for him as long as he could hire anybody to do so, testator caused him to be sent to the county poor asylum, where he died a few weeks later. During his last illness, a week or two before he died, when his daughter, son-in-law and a grandchild called to see him, testator said "Now get that and let Lief read it," but his wife told him he "must be still. You must not talk." But the evidence is that immediately afterward, he called for his deceased wife, and then spoke of his obituary being read soon, and there was no showing what it was he had wanted to have read, the will being at the store, in the city of Peru, a dozen miles away. Some statements made by the testator many years before the will was made concerning the manner in which a father ought to divide his property and how he expected to divide his own, and concerning what influence his family exerted to keep him from taking his son home instead of sending him to the poor house, were recited by witnesses who testified that he was of unsound mind.
Whatever may be the rule in other states, it has been the established rule in Indiana for many years that the declarations or statements of a testator made at any other time than 8, 9.  when he is engaged in the execution of the instrument claimed to be his will, are not competent as evidence that the will was procured by undue influence, and cannot be considered in determining that issue. Hayes v. West (1871),37 Ind. 21, 24; Vanvalkenburg v. Vanvalkenburg (1883),90 Ind. 433, 438; Conway v. Vizzard (1890), 122 Ind. 266, 268, 23 N.E. 771; Westfall v. Wait (1905), 165 Ind. 353, 360, 73 N.E. 1089, 6 Ann. Cas. 788; Ditton v. Hart (1911),175 Ind. 181, 189, 93 N.E. 961; Robbins, *Page 354 Exr., v. Fugit (1920), 189 Ind. 165, 168, 126 N.E. 321;Emry v. Beaver (1922), 192 Ind. 471, 137 N.E. 55. Neither do the facts that testator lived in close and intimate relations with his wife and the children to whom the bulk of his property was devised, and that relations of friendship, affection and confidence existed between him and them, constitute evidence that they unlawfully exerted an undue influence which induced him to make a will that otherwise he would not have made. Goodbar v.Lidikey (1893), 136 Ind. 1, 8, 35 N.E. 691, 43 Am. St. 296;Stamets v. Mitchenor (1905), 165 Ind. 672, 675, 676, 75 N.E. 579.
The foregoing is all the evidence that counsel for appellees have pointed out on which they rely as proof that the execution of the will was procured or induced by undue 10, 11.  influence, except the declarations said to have been made by the testator, himself. Disregarding, as we must, such declarations made long before and long after the will was executed, and assigning only its proper effect to the proof that testator and members of his family to whom he devised the bulk of his property lived together in intimate relations of mutual confidence, the facts proved did not constitute any evidence whatever of undue influence for which the will should be set aside. The undue influence that will vitiate a will must be such as to destroy, in some degree, the free agency of the testator and constrain him to do what is against his will, but what he is unable to refuse, or is too weak to resist. Robb v.Graham (1873), 43 Ind. 1, 12. And it must be directly connected with the execution of the will and operate at the time it is made with such compelling force that the apparent testator is only the instrument by which the overmastering desire of another is expressed. Wiley v. Gordon (1914), 181 Ind. 252, 266, 104 N.E. 500. Nothing of the kind was proved, either directly or indirectly, *Page 355 
by the evidence above set out. The trial court erred in refusing to withdraw the issue of undue influence from the jury, and in giving instructions by which they were told they might find for the plaintiff on that issue if they found that certain facts had been proved.
The brief for appellee asserts that the instructions asked by defendant which the court refused to give were fully covered by other instructions that were given. And since appellants 12.  have not set out in their brief the instructions thus referred to, we shall accept the statement as correct. Other errors complained of may not be committed when the case is again tried.
For the errors committed in refusing to withdraw the issue of undue influence from the jury and in giving instructions by which it was expressly submitted for their consideration, the judgment is reversed, with directions to sustain the motion of defendants for a new trial.